Fourth Court of Appeals
                                       San Antonio, Texas
                                              January 7, 2020

                                          No. 04-20-00001-CV

                              IN RE MO-VAC SERVICE COMPANY

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Irene Rios, Justice
                 Liza A. Rodriguez, Justice

        On January 2, 2020, relator filed a petition for writ of mandamus and a motion for
temporary relief pending final resolution of the petition for writ of mandamus. After considering
the petition and the record, this court concludes relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a). Relator’s
motion for temporary relief is denied as moot. This court’s opinion will issue at a later date.

           It is so ORDERED on January 7, 2020.




                                                                   _____________________________
                                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7 day of January, 2020.

                                                                   _____________________________
                                                                   Michael A. Cruz,
                                                                   Clerk of Court




1
 This proceeding arises out of Cause No. 2017CVF002360D4, styled David Hinojosa, et al. v. Mo-Vac Service Co.,
pending in the 406th Judicial District Court, Webb County, Texas, the Honorable Oscar J. Hale, Jr. presiding.